 1   Law Offices of Ron Peters
     RON PETERS (SBN: 45749)
 2
     901 H Street, Suite 611
 3   Sacramento, California 95814
     Telephone: (916) 322-2472
 4   Facsimile: (916) 322-3208
 5
     Email: ronslaw207@sbcglobal.net

 6   Attorney for Defendant
     SAMUEL CLINTON THOMPSON
 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10                                                  )
     UNITED STATES OF AMERICA,                          Case No.: 13-00273 GEB
                                                    )
11                                                  )
                           Plaintiff,               )   STIPULATION AND ORDER TO
12                                                  )   CONTINUE SENTENCING
     vs.                                            )
13                                                  )
     SAMUEL CLINTON THOMPSON                        )
14                                                  )
                                                    )
15                         Defendant                )
                                                    )
16

17
            The United States of America, through its counsels of record, Mc Gregory W. Scott,
18
     United States Attorney for the Eastern District of California, and Matthew G. Morris, Assistant
19

20
     United States Attorney, and defendant Samuel Clinton Thompson, through his attorney, Ronald

21   Peters, Esq, hereby stipulate and agree that the sentencing scheduled for October 5, 2018 at 9:00
22   am should be continued to, January 11, 2019 at 9:00 a.m.
23
            Defendant needs additional time to prepare a Memorandum in Aid of Sentencing
24
     primarily addressing 3553 factors.
25

26          Parties agree that time should be excluded pursuant to 18 U.S.C. § 3161(h)(8)(B)(iv), and

27   Local Code T-4 - reasonable time to prepare and for continuity of counsel. The parties agree that
28
     time be excluded under this provision October 5, 2018 to and including January 11, 2019.
                                  STIPULATION AND ORDER TO CONTINUE SENTENCING

                                                         1
 1

 2
                                                      Respectfully Submitted,
 3                                                    MC GREGORY W. SCOTT
                                                      United States Attorney
 4

 5
     DATE: September 28, 2019                         /s/ Matthew G. Morris_______
 6                                                    MATTHEW G. MORRIS
                                                      Assistant U.S. Attorney
 7

 8
     DATE: September 28, 2019                         /s/Ron Peters
 9                                                    RON PETERS
                                                      Attorney for Defendant
10
                                                      Samuel Clinton Thompson
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                STIPULATION AND ORDER TO CONTINUE SENTENCING

                                                     2
 1                                              PROPOSED ORDER
 2
             The Court, having considered the stipulation of the parties, and good cause appearing
 3
     therefrom, adopts the stipulation of the parties in its entirety as its order. Based on the stipulation
 4

 5
     of the parties, the Court finds that the failure to grant a continuance in this case would deny

 6   defense counsel reasonable time necessary for effective preparation, taking into account the
 7   exercise of due diligence, and defendant continuity of counsel. The Court specifically finds that
 8
     the ends of justice served by the granting of such continuance outweigh the interests of the public
 9
     and that the time from the date of the stipulation, October 5, 2018, to and including January 11,
10

11   2019.

12           It is so ordered.
13
             Dated: October 2, 2018
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                    STIPULATION AND ORDER TO CONTINUE SENTENCING

                                                            3
